           Case 2:18-mj-00987-PAL Document 17 Filed 01/16/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Omar Marquez-Hernandez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-mj-0987-PAL
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                              STATUS CONFERENCE
            v.
                                                                    (First Request)
13
     OMAR MARQUEZ-HERNANDEZ,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly Frayn, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Omar Marquez-Hernandez, that
20
     the Status Conference currently scheduled on January 17, 2019, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than two (2) weeks.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Counsel requests the additional time to allow the client to review discovery and
24
     consider the offer from the government.
25
            2.     The defendant is in custody and agrees with the need for the continuance.
26
            3.     The parties agree to the continuance.
         Case 2:18-mj-00987-PAL Document 17 Filed 01/16/19 Page 2 of 3




 1        This is the first request for a continuance of the status conference.
 2        DATED this 16th day of January, 2019.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Brian Pugh                                 /s/ Kimberly Frayn
     By_____________________________                By_____________________________
 7   BRIAN PUGH                                     KIMBERLY FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
           Case 2:18-mj-00987-PAL Document 17 Filed 01/16/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-mj-0987-PAL
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     OMAR MARQUEZ-HERNANDEZ,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the status conference currently scheduled for

11   Thursday, January 17, 2019 at 11:00 a.m., be vacated and continued to January 31, 2019 at

12   the hour of 10:00 a.m.; or to a time and date convenient to the court.

13          DATED this 16th day of January, 2019.

14
15
                                                   UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
